Title: To Alexander Hamilton from John Nicholson, 20 February 1794
From: Nicholson, John
To: Hamilton, Alexander



Comp. Gen. Office [Philadelphia]Feby 20th. 1794
sir

My Counsel are desirous of having a Copy of your letter of 20th. March 179[3] in which you refer to Mr. Randolph for his opinion on the subscribability of New Loans of Pennsa. to the Loan of the United states. You have hitherto been so kind in supplying copies of such papers as I applied for that I am in hopes [you] will not think this application troublesome and I believe I shall not need to ask you for any other.
If it were not improper I should be glad to have your answer whether as the words subsisting debt is frequently mentioned as a necessary ingredient to the assumability of any State Certificate, whether that was not more particularly intended to guard the Loans from being filled by the States themselves respectively with Certificates before redeemed by them and therefore no longer subsisting debts, as I can have no ideas of a debt ceasing to subsist until it be paid or discharged.
I am &c

JN
The Honble The secretary of the Treasury

